Title: To James Madison from Peter Walsh, 7 September 1805 (Abstract)
From: Walsh, Peter
To: Madison, James


          § From Peter Walsh. 7 September 1805, Montpellier. “The inclosed Letter from Mr James Anderson advises your Excellency of his determination to go immediately to Marseilles to Seek a livelihood, which he has not been able to make here, and of his leaving me encharged with the affairs of his Agency till your intentions respecting it are made known to us. And I beg leave to assure your Exy. that in the mean time every attention shall be paid by me to the duties of that Office.
          “As a Citizen of the U S., holding a Commercial House here and at Cétte I would presume to offer myself to the President as a Candidate for that appointment, which I would endeavour to fill with advantage to them. I am known to Mr. Skipwith and to most of the Merchants in America.”
        